Title: From Thomas Jefferson to William Short, 6 April 1807
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington April 6. 1807.
                        
                        I now inclose you a draught of the US. bank here on that of Philadelphia for 500. D. and early in the ensuing
                            month shall make a similar remittance. I had before observed that in the months of April & May, when my tobacco of the
                            last year would be coming to market, the balance remaining due to you would be within the reach of that, after taking from
                            it 1000. D. particularly engaged, and I had destined it for that purpose. the crop will bring I expect about 3000. D. and
                            it usually gets to Richmond before the end of April. I have desired messrs Gibson & Jefferson, as soon as it
                            arrives to dispose of it for cash at whatever price it will command, and I will take care that the money be remitted to
                            you as soon as recieved. should you continue your purpose of returning to Europe this summer, I trust it will be all in
                            hand in time, for certainly I should be very anxious that this matter should be settled before your departure. this debt
                            crept upon me insensibly and from not taking a view of it in time, reached an amount which when I settled it, astonished
                            me beyond anything which had ever happened to me. I determined however, whenever it should be urgently wanted, to sell
                            property for it’s prompt discharge. your indulgence has enabled me to discharge it without this sacrifice, for which I
                            pray you to be assured that I have felt and still feel a just & thankful sensibility, adding my friendly
                            salutations and a repetition of my continued esteem & respect
                        
                            Th: Jefferson
                            
                        
                    